UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4178



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RALPH E. MCCORMICK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:04-cr-00211)


Submitted:   October 25, 2006             Decided:   December 7, 2006


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Haakon Thorsen, Charlotte, North Carolina, for Appellant. Gretchen
C. F. Shappert, United States Attorney, Charlotte, North Carolina,
Amy E. Ray, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ralph Eugene McCormick pled guilty to four counts of

making, uttering, and possessing a forged security, in violation of

28 U.S.C. § 513 (2000), and was sentenced to forty-eight months in

prison.   He now appeals his sentence.      We affirm.



                                       I

           McCormick served as the assistant to the comptroller and

the comptroller of both SunLife Systems International and Multi-

Tech Incorporated.       Between 1996 and 2002, McCormick embezzled

approximately $1,800,000 from these companies by forging checks and

redirecting the funds to his personal accounts.            He accomplished

this by forging the signature of the companies’ president or vice

president on company checks or on Wells Fargo checks drawn off a

corporate line of credit.        McCormick made the checks payable to

himself and deposited the checks into any of a number of personal

bank, brokerage, and insurance accounts.             He made fraudulent

entries on the companies’ books to conceal his crime.

           McCormick’s    base    offense   level    was   6.      See   U.S.

Sentencing Guidelines Manual § 2B1.1(a)(2) (2004).           Sixteen levels

were   added   because    of     the   amount   of   loss.         See   USSG

§ 2B1.1(b)(1)(G).    Two levels were added because the offense

involved sophisticated means, enabling McCormick to perpetuate the

scheme for many years.     See USSG § 2B1.1(b)(9)(C).           An additional


                                   - 2 -
two levels were added because McCormick abused a position of trust.

See   USSG   §    3B1.3.     Three   levels     were    subtracted     based    on

McCormick’s acceptance of responsibility.              See USSG § 3B1.3.       His

total offense level was 23, his criminal history category was I,

and his guideline range was 46-57 months.

             At    sentencing,     the    court    considered     but     denied

McCormick’s       motion   for   downward     departure   based   on    age    and

infirmity.        The court adopted the presentence report.                After

considering the factors set forth at 18 U.S.C.A. § 3553(a) (West

2000 & Supp. 2006), the district court concluded that a sentence

within the advisory guideline range was appropriate.                   The court

then imposed a sentence of forty-eight months.



                                         II

             McCormick first contends that the district court erred

when it denied his motion for downward departure.                 Courts have

continued to hold after United States v. Booker, 543 U.S. 220

(2005), that a district court’s decision not to depart is not

reviewable on appeal as long as the district court recognized that

it had the authority to depart.          United States v. Cooper, 437 F.3d

324, 333 (3d Cir. 2006) (collecting cases).                Here, because the

district court clearly realized that it could depart, the issue is

not reviewable on appeal.




                                     - 3 -
                                    III

            McCormick also contends that the district court erred

when it applied the two-level enhancement for use of sophisticated

means.   After Booker, this court continues to review for clear

error the district court’s factual findings regarding calculation

of the advisory guideline range.           United States v. Hampton, 441

F.3d 284, 287 (4th Cir. 2006).       There was far more to the offense

than forging a signature, as McCormick contends. In contrast, over

at least a six-year period, McCormick made fraudulent entries in

corporate   books   to   conceal   his    embezzlement   of   approximately

$1,800,000 of company funds.       He opened at least forty accounts at

various banks, insurance companies, and brokerage houses, where he

deposited the stolen money.        Although he was instructed to close

a $25,000 line of credit from Wells Fargo Bank once the balance of

the account had been paid off, he instead changed the address for

the account to his personal address and increased the amount of the

credit line to $70,000.     He repeatedly forged signatures to obtain

money and made unauthorized charges to the account.           In short, the

district court did not err in finding that McCormick accomplished

the crime through sophisticated means.



                                    IV

            Finally, McCormick asserts that the district court erred

in enhancing his offense level by two levels based on abuse of a


                                   - 4 -
position of trust.        He states that both this enhancement and the

enhancement for use of sophisticated means were based on his status

as   the    company’s     “bookkeeper,”       and    that    applying      the   two

enhancements constitutes impermissible double counting.                    However,

counting the same conduct under two or more guideline provisions is

permitted unless specifically prohibited by the guidelines. United

States v. Reevey, 364 F.3d 151, 158 (4th Cir. 2004); United

States v. Crawford, 18 F.3d 1173, 1179-80 (4th Cir. 1994). Because

there is no guideline prohibition that precludes assignment of both

enhancements at issue here, this claim lacks merit.



                                        V

              We   accordingly   affirm     the     sentence    imposed     by   the

district court but dismiss that part of the appeal challenging the

refusal to depart.        We dispense with oral argument because the

facts   and    legal    contentions   are     adequately       presented    in   the

materials     before    the   court   and     argument      would   not    aid   the

decisional process.



                                                               AFFIRMED IN PART;
                                                               DISMISSED IN PART




                                      - 5 -